                                                                FILED IN THE
                                                            U.S. DISTRICT COURT
 1                                                    EASTERN DISTRICT OF WASHINGTON



 2                                                    Sep 10, 2019
                                                           SEAN F. MCAVOY, CLERK


 3                    UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WASHINGTON
 4
     DUANE WARD, an individual; and       No. 4:19-cv-05014-SMJ
 5   RACHELLE WARD, an individual;
                                          ORDER GRANTING
 6                        Plaintiff,      DEFENDANTS COUNTY OF
                                          BENTON AND THE HONORABLE
 7             v.                         JERRI POTTS’S MOTION TO
                                          DISMISS CLAIMS
 8   COUNTY OF BENTON, an entity;
     CHILD PROTECTION SERVICES, an
 9   entity; CHILD WELFARE SERVICES,
     an entity; CHILDREN’S
10   ADMINISTRATION, an entity;
     SEATTLE CHILDREN’S HOSPITAL,
11   an entity; CHILDREN’S
     PROTECTION PROGRAM, an entity;
12   PROTECTION PROGRAM SCAN
     TEAM, an entity; DEPARTMENT OF
13   CHILD, YOUTH, AND FAMILY, an
     entity; DEPARTMENT OF SOCIAL
14   AND HEALTH SERVICES, an entity;
     CITY OF SEATTLE, an entity;
15   SEATTLE POLICE DEPARTMENT,
     an entity; CITY OF RICHLAND, an
16   entity; ANA BROWN, an individual;
     ERIC CHOW, an individual; MARCO
17   DEOCHOA, an individual; JENNIFER
     GOURLEY, an individual; KEVIN
18   SHARP-SMITH, an individual;
     SHANNON SULLIVAN, an individual;
19   DAMON JANSEN, an individual and
     official capacity; HONORABLE JERRI
20   POTTS, individual and official


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 1
 1   capacity; KATHY LUND, an
     individual; LESLIE SMITH, individual
 2   and official capacity; LAUREN
     TRUSCOTT, individual and official
 3   capacity; REBECCA WIESTER,
     individual and official capacity; ROSS
 4   HUNTER, official capacity; JODY
     BECKER, individual capacity;
 5   JENNIFER STRUS, individual
     capacity; and DOES 1–100
 6   INCLUSIVE;

 7                             Defendants.

 8
           Before the Court, without oral argument, is Defendants County of Benton
 9
     and the Honorable Jerri Potts’s motion to dismiss the 42 U.S.C. § 1983 claims
10
     brought against them by pro se Plaintiffs Duane and Rachelle Ward, ECF No. 51.
11
     Having reviewed the briefing and the file in this matter, the Court is fully informed
12
     and grants the motion.
13
           In their Second Amended Complaint, the Wards seek damages and injunctive
14
     relief against both Benton County, Washington and Commissioner Potts of the
15
     Benton County Superior Court. ECF No. 43 at 79. Benton County and
16
     Commissioner Potts move to dismiss the Wards’ claims against them under Federal
17
     Rule of Civil Procedure 12(b)(6) or, alternatively, 12(b)(5). ECF No. 51 at 2.
18
           A complaint must contain “a short and plain statement of the claim showing
19
     that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 12(b)(6),
20


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 2
 1   the Court must dismiss a complaint if it “fail[s] to state a claim upon which relief

 2   can be granted.” A complaint is subject to dismissal under Rule 12(b)(6) if it either

 3   fails to allege a cognizable legal theory or fails to allege sufficient facts to support

 4   a cognizable legal theory. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir.

 5   2017).

 6         To survive a Rule 12(b)(6) motion, a complaint must contain “sufficient

 7   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 8   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 9   Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists where a complaint

10   pleads facts permitting a reasonable inference that the defendant is liable to the

11   plaintiff for the misconduct alleged. Id. Plausibility does not require probability but

12   demands more than a mere possibility of liability. Id. While a complaint need not

13   contain detailed factual allegations, unadorned accusations of unlawful harm, naked

14   assertions of wrongdoing, labels and conclusions, and formulaic or threadbare

15   recitals of a cause of action’s elements, supported only by mere conclusory

16   statements, are not enough. Id.

17         The Court may grant a Rule 12(b)(6) motion where a complaint’s allegations,

18   on their face, suffice to establish an affirmative defense. Sams v. Yahoo! Inc., 713

19   F.3d 1175, 1179 (9th Cir. 2013) (quoting Jones v. Bock, 549 U.S. 199, 215 (2007)).

20         In deciding a Rule 12(b)(6) motion, the Court construes a complaint in the


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 3
 1   light most favorable to the plaintiff and draws all reasonable inferences in his or her

 2   favor. Ass’n for L.A. Deputy Sheriffs v. County of Los Angeles, 648 F.3d 986, 991

 3   (9th Cir. 2011). Thus, the Court must accept as true all factual allegations contained

 4   in a complaint. Iqbal, 556 U.S. at 678. But the Court may disregard legal

 5   conclusions couched as factual allegations. See id.

 6               Additionally, in deciding a Rule 12(b)(6) motion, the Court construes a pro

 7   se complaint liberally and may dismiss it only if it appears beyond doubt that the

 8   plaintiff can prove no set of facts entitling him or her to relief. Nordstrom v. Ryan,

 9   762 F.3d 903, 908 (9th Cir. 2014). But a liberal interpretation of a pro se complaint

10   may not supply essential elements of the claim that the plaintiff did not initially

11   plead. Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir. 2014).

12   A.          Judicial immunity

13               Benton County and Commissioner Potts argue they are entitled to absolute

14   immunity from liability for damages and injunctive relief. ECF No. 51 at 8–15.

15               Under the common law applicable in a § 1983 action, “[j]udges and those

16   performing judge-like functions are absolutely immune from damage liability for

17   acts performed in their official capacities.” Ashelman v. Pope, 793 F.2d 1072, 1075

18   (9th Cir. 1986) (en banc). Additionally, § 1983 provides that, “in any action brought

19   against a judicial officer for an act or omission taken in such officer’s judicial

20   capacity, injunctive relief shall not be granted unless a declaratory decree was
     \\waed.circ9.dcn\Data\SMJ\Civil\2019\Ward et al v. Benton County et al-5014\Order Granting Defendants Benton County and Jerri Potts' Motion to Dismiss
     Claims.docx


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 4
 1   violated or declaratory relief was unavailable.” 1

 2         Washington state superior court commissioners are appointed by Washington

 3   state superior court judges to perform local judicial functions. See Wash. Rev. Code

 4   (“RCW”) §§ 2.24.010(1), .020, .040; see also Benton/Franklin Cty. Super. Ct. L.

 5   Civ. R. 53.2. Such commissioners “have power, authority, and jurisdiction,

 6   concurrent with the superior court and the judge thereof, . . . [t]o hear and determine

 7   all complaints for the commitments of minors with all powers conferred upon the

 8   superior court in such matters. RCW 2.24.040(8). Moreover, such commissioners

 9   may “hear and determine ex parte . . . civil matters of any nature” and “issue

10   temporary restraining orders and temporary injunctions.” RCW 2.24.040(3), (9).

11         Washington state superior court commissioners “perform[] the function of

12   resolving disputes between parties, or of authoritatively adjudicating private

13   rights.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435–36 (1993) (internal

14   quotation marks omitted). Thus, judicial immunity extends to such commissioners

15   “because their judgments are ‘functional[ly] comparab[le]’ to those of judges—that

16   is, because they, too, ‘exercise a discretionary judgment’ as a part of their function.”

17

18
     1
      “Section 1983 (as amended by the [Federal Courts Improvement Act of 1996, Pub.
19   L. No. 104-317, § 309(c), 110 Stat. 3847, 3853]) therefore provides judicial officers
     immunity from injunctive relief even when the common law would not.” Moore v.
20   Urquhart, 899 F.3d 1094, 1104 (9th Cir. 2018), cert. denied sub nom. Johanknecht
     v. Moore, 139 S. Ct. 2615 (2019).

     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 5
 1   Id. at 436 (alterations in original) (quoting Imbler v. Pachtman, 424 U.S. 409, 423

 2   n.20 (1976)); cf. Tanner v. Heise, 879 F.2d 572, 576–78 (9th Cir. 1989) (extending

 3   judicial immunity to a state court magistrate); Ryan v. Bilby, 764 F.2d 1325, 1328

 4   & n.4 (9th Cir. 1985) (extending judicial immunity to a federal court magistrate);

 5   Meyers v. Contra Costa Cty. Dep’t of Soc. Servs., 812 F.2d 1154, 1158–59 (9th Cir.

 6   1987) (extending judicial immunity to a state court mediator of child custody and

 7   visitation disputes); Atkinson-Baker & Assocs., Inc. v. Kolts, 7 F.3d 1452, 1454–55

 8   (9th Cir. 1993) (extending judicial immunity to a federal court special master).

 9          However, judicial immunity does not apply to (1) “nonjudicial actions, i.e.,

10   actions not taken in the judge’s judicial capacity,” or (2) “actions, though judicial

11   in nature, taken in the complete absence of all jurisdiction.” Mireles v. Waco, 502

12   U.S. 9, 11–12 (1991).

13          Regarding the first exception to judicial immunity, whether an action is

14   judicial “relate[s] to the nature of the act itself, i.e., whether it is a function normally

15   performed by a judge, and to the expectations of the parties, i.e., whether they dealt

16   with the judge in his judicial capacity.” Id. at 12 (alteration in original) (quoting

17   Stump v. Sparkman, 435 U.S. 349, 362 (1978)); see also Ashelman, 793 F.2d at

18   1075–76 (identifying relevant factors as including “whether (1) the precise act is a

19   normal judicial function; (2) the events occurred in the judge’s chambers; (3) the

20   controversy centered around a case then pending before the judge; and (4) the events


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 6
 1   at issue arose directly and immediately out of a confrontation with the judge in his

 2   or her official capacity.”).

 3         Regarding the second exception to judicial immunity, a complete absence of

 4   all jurisdiction “means a clear lack of all subject matter jurisdiction.” Mullis v. U.S.

 5   Bankr. Court for Dist. of Nev., 828 F.2d 1385, 1389 (9th Cir. 1987); see also Stump,

 6   435 U.S. at 357 n.7 (illustrating that “if a probate judge, with jurisdiction over only

 7   wills and estates, should try a criminal case, he would be acting in the clear absence

 8   of jurisdiction and would not be immune from liability for his action; on the other

 9   hand, if a judge of a criminal court should convict a defendant of a nonexistent

10   crime, he would merely be acting in excess of his jurisdiction and would be

11   immune.”).

12         The Wards allege that, “[a]t all times mention[ed in the Second Amended

13   Complaint], Commissioner POTTS was performing and carrying out her official

14   duties at BENTON COUNTY JUVENILE COURT, a division of BENTON

15   COUNTY SUPERIOR COURT.” ECF No. 43 at 8. The Wards claim

16   Commissioner Potts violated their due process rights by “not upholding the

17   machinery of the court.” ECF No. 63 at 9; see also ECF No. 43 at 31–37, 61–62.

18   They complain of numerous perceived “judicial errors.” ECF No. 43 at 32; ECF

19   No. 63 at 9–12. Most notably, the Wards claim Commissioner Potts coerced them

20   to seek a protection order, requiring them to commit perjury in order to do so. ECF


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 7
 1   No. 63 at 6. Thus, they argue, “[r]equiring a parent to break the law in order to get

 2   their child back, cannot be included in Judicial Immunity.” Id. But judicial

 3   immunity “applies even when the judge is accused of acting maliciously and

 4   corruptly.” Mireles, 502 U.S. at 11 (quoting Pierson v. Ray, 386 U.S. 547, 554

 5   (1967)). Further, “[a] judge is not deprived of immunity because he takes actions

 6   which are in error . . . or are in excess of his authority.” Meek v. County of Riverside,

 7   183 F.3d 962, 965 (9th Cir. 1999) (citing Stump, 435 U.S. at 355–56).

 8         It appears on the face of the Second Amended Complaint that the Wards seek

 9   to hold Commissioner Potts liable solely for official actions she took in her judicial

10   capacity. The Wards do not allege any nonjudicial actions or judicial actions taken

11   in the complete absence of all jurisdiction, or any violations of declaratory decrees

12   or the unavailability of declaratory relief.2 Thus, the Second Amended Complaint

13   suffices to establish that Commissioner Potts is entitled to absolute immunity from

14   liability for damages and injunctive relief. Therefore, the Court dismisses the

15   Wards’ claim against Commissioner Potts.

16
     2
17     See Hupp v. Solera Oak Valley Greens Ass’n, 708 F. App’x 347, 349 (9th Cir.
     2017) (concluding the district court properly dismissed claims for injunctive relief
18   against judicial officers because the plaintiffs “failed to allege that ‘a declaratory
     decree was violated or declaratory relief was unavailable.’” (quoting 42 U.S.C.
19   § 1983)); Marciano v. White, 431 F. App’x 611, 612 (9th Cir. 2011) (noting the
     plaintiff failed to state a claim for injunctive relief against a judicial officer where
20   he “d[id] not claim that a declaratory decree was violated nor [wa]s there any
     indication that declaratory relief [wa]s unavailable.” (citing 42 U.S.C. § 1983)).

     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 8
 1         Dismissing the Wards’ claim against Commissioner Potts effectively

 2   dismisses their claim against Benton County. See Coyle v. Baker, No. CV-12-0601-

 3   LRS, 2013 WL 3817427, at *1 (E.D. Wash. July 22, 2013). This is so because

 4   Benton County is neither vicariously nor independently liable for official actions

 5   Commissioner Potts took in her judicial capacity. See id. The same public policy

 6   requiring immunity for a judge requires immunity for a county in which he or she

 7   serves. See id.

 8         Moreover, the Wards do not allege, nor does the record contain, any facts that

 9   could trigger Benton County’s municipal liability. See Monell v. Dep’t of Soc.

10   Servs., 436 U.S. 658, 690–91, 694 (1978); Pembaur v. City of Cincinnati, 475 U.S.

11   469, 480–81 (1986); Eggar v. City of Livingston, 40 F.3d 312, 314–16 (9th Cir.

12   1994). Therefore, the Court dismiss the Wards’ claim against Benton County. See

13   Lopez, 203 F.3d at 1130–31.

14         The Court dismisses these claims with prejudice because it appears beyond

15   doubt that the Wards can prove no set of facts entitling them to damages or

16   injunctive relief against Benton County or Commissioner Potts. See Lopez v. Smith,

17   203 F.3d 1122, 1130–31 (9th Cir. 2000) (en banc). Allowing them to replead a third

18   time would be futile. See McHenry v. Renne, 84 F.3d 1172, 1178–79 (9th Cir. 1996).

19   //

20   //


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 9
 1   B.    Improper service

 2         Alternatively, Benton County and Commissioner Potts move to dismiss the

 3   Wards’ claim against them for insufficient service of process. ECF No. 51 at 2.

 4   “Once service is challenged, plaintiffs bear the burden of establishing that service

 5   was valid under Rule 4.” Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004).

 6   Here, the Wards have made no attempt to establish that they properly served Benton

 7   County. ECF No. 63 at 12–13. And the Wards fail to establish that they properly

 8   served Commissioner Potts because they present no evidence showing the person

 9   they served was authorized to accept service. See id.; ECF No. 67 at 6–7; see also

10   ECF No. 7-3 at 1–2; ECF No. 20-1 at 1. On this second, independent basis, the

11   Court dismisses the Wards’ claims against Benton County and Commissioner Potts.

12         Accordingly, IT IS HEREBY ORDERED:

13         1.     Defendants Benton County and Jerri Potts’ Second Motion to Dismiss

14                Under CR 12(b)(6) and CR 12(b)(5), ECF No. 51, is GRANTED.

15         2.     All claims against Defendants County of Benton and the Honorable

16                Jerri Potts are DISMISSED WITH PREJUDICE, with all parties to

17                bear their own fees, costs, and expenses.

18         3.     The Clerk’s Office is directed to enter JUDGMENT in favor of

19                Defendants County of Benton and the Honorable Jerri Potts.

20   //


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 10
 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 2   provide copies to all counsel.

 3         DATED this 10th day of September 2019.

 4
                        SALVADOR MENDOZA, JR.
 5                      United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANTS COUNTY OF BENTON AND THE
     HONORABLE JERRI POTTS’S MOTION TO DISMISS CLAIMS - 11
